Citation Nr: 0919290	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected spondylolisthesis 
of the lumbar spine at L5-S1 with radiculopathy of the left 
leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran perfected an appeal for the issue of an increased 
rating for spondylolisthesis of the lumbar spine at L5-S1with 
radiculopathy of the left leg following a December 2004 
rating decision.  In a memorandum dated in June 2005 (the 
Board notes that the date appears to be a typographical error 
and that the date was intended to be written as June 2006 
because the memorandum is placed in the claims folder after a 
March 2006 Supplemental Statement of the Case and also makes 
references to a May 2006 letter scheduling the Veteran for a 
July 2006 hearing) the Veteran's representative indicated 
that the Veteran had contacted his office indicating that he 
was satisfied with the recent grant of a 40 percent 
disability evaluation, wished to drop his pending appeal, and 
also cancel his hearing.  Subsequently, in its May 2009 
informal hearing presentation, the Veteran's representative 
stated that the Veteran had not wanted to withdrawal his 
appeal but only the Board hearing.  In this regard, the Board 
notes that the Veteran's representative was clear in the June 
2005/2006 memorandum that the increased rating claim was 
being withdrawn.  The Board notes that the Veteran is bound 
by the representations of his representative, because once he 
authorized Disabled American Veterans to act on his behalf, 
he is, under the laws of agency, bound by the acts of his 
representative.  See Anderson v. Brown, 9 Vet. App. 542, 547 
(1996); see also Splane v West, 216 F.3d 1058, 1070 (Fed. 
Cir. 2000).  

Furthermore, the Veteran's intent to withdrawal his appeal is 
demonstrated by his January 2007 claim for increased ratings 
for all of his service-connected disabilities, and the 
subsequent issuance of the March 2007 rating decision.  The 
Board further notes that the increased rating claim has also 
not been certified to the Board for current appellate review.  
Therefore, the Board finds that the issue of an increased 
rating for spondylolisthesis of the lumbar spine at L5-S1 
with radiculopathy of the left leg is not before the Board, 
and the Board does not otherwise find sufficient basis to 
exercise jurisdiction over this claim. 

Additional medical evidence from the VA Medical Center has 
been associated with the claims folder since the issuance of 
the Statement of the Case in March 2006.  However, in its May 
2009 Informal Hearing Presentation, the Veteran's 
representative indicated that the Veteran was waiving initial 
consideration by the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss is related to 
service. 

2.  The Veteran does not have a bilateral hip disability 
related to his service-connected spondylolisthesis of the 
lumbar spine at L5-S1 S1with radiculopathy of the left leg, 
or active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
in service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

2.  A bilateral hip disability is not proximately due to or 
the result of the service-connected spondylolisthesis of the 
lumbar spine at L5-S1 S1with radiculopathy of the left leg, 
nor was it incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In May 2007, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Hearing Loss

The Veteran essentially contends that he was exposed to 
acoustic trauma in service resulting in his current bilateral 
hearing loss.  He further asserts that he was told he had 
hearing loss at service separation but that the examiner 
noted normal hearing on his separation examination report to 
afford him a quick discharge. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Regarding the veteran's assertions of noise exposure in 
service, he is competent to report in service noise exposure.  
Charles v. Principi, 16 Vet. App. 370 (2002). The veteran's 
Form DD-214 shows that his military occupational specialty 
(MOS) was general vehicle repairman.  The Board concedes he 
had noise exposure in service.

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current hearing loss disability 
that meets VA's standards of hearing loss disability of 38 
C.F.R. 
§ 3.385, and, if so, whether there is nexus between such 
current hearing loss disability and his service, including 
acoustic trauma in service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Service treatment records include an undated audiogram which 
shows hearing loss.  However, the examination report at 
service discharge in January 1969 noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
0
10
LEFT
0
0
0
0
10

A March 1972 VA examination report noted that hearing was 
grossly normal.  

The first indication of hearing loss in the record was not 
until the VA examination in October 2005, the report of which 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
70
85
100
LEFT
50
40
65
95
105

Speech recognition scores were not reported as they were 
deemed unacceptable for rating purposes.  The examiner noted 
diagnoses of mild sensorineural hearing loss at 500 Hz, 
rising to within normal limits at 1000 Hz, a mild 
sensorineural hearing loss at 1500 Hz, and then falling 
severe to profound sensorineural hearing loss from 2000 Hz in 
the right ear; and moderate to mild sensorineural hearing 
loss through 1500 Hz and then falling moderately severe to 
profound sensorineural hearing loss from 2000 to 8000 Hz in 
the left ear. 

The examiner noted the Veteran's assertion of noise exposure 
in service without hearing protection and of working for 
nearly 30 years as a truck driver without haring protection.  
The Veteran denied post-military recreational noise exposure.  
Additionally, the examiner indicated that the Veteran stated 
that he was told that he had hearing loss at service 
separation but the examiner told him he would report normal 
hearing if the Veteran wanted to get discharged quickly.  The 
examiner further noted that service treatment records 
included an audiometric tracing without a date which showed 
high frequency hearing loss in both ears but that the January 
1969 separation examination demonstrated normal hearing in 
both ears.  The examiner opined that based on the evidence 
that the Veteran's hearing loss was not due to service as 
hearing was within normal limits at service separation.  

Based on review of the evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
While the Veteran currently has hearing loss, there is no 
competent medical evidence demonstrating that it is related 
to service.  Although an undated audiogram showed that the 
Veteran had hearing loss at some point in service, the weight 
of the evidence demonstrates that any hearing loss appears to 
have been acute and transitory, and resolved without 
residuals.  In fact, the examination report at service 
discharge showed normal hearing bilaterally.  The first 
indication of hearing loss in the record was not until the 
October 2005 VA examination report, which is 36 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no opinion which provides a nexus between current hearing 
loss and service.  In fact, the October 2005 VA examiner 
specifically indicated that current hearing loss was not 
related to service.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, it 
has been held that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder, i.e. that he had 
hearing loss at service discharge.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, 
as a lay person, the Veteran is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that his current 
hearing loss is related to service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Additionally, the Board notes the Veteran's contention that 
the examiner at service discharge purposely misreported his 
hearing acuity.  However, the Veteran had not submitted, nor 
does the record contain, any evidence in support of his 
assertion.  Therefore, the Board will assess more weight to 
the contemporaneous treatment records that do not reflect or 
imply such conduct.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






Hip Disability

The Veteran contends that he has a hip disability, secondary 
to his service-connected spondylolisthesis of the lumbar 
spine at L5-S1 with radiculopathy of the left leg.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

There is no medical evidence that the Veteran currently has a 
hip disability.  VA treatment records show that the Veteran 
complained of right hip pain in February 2003.  However, an 
October 2005 VA spine examination report noted that 
evaluation of the Veteran's hips was unremarkable with 
objectively normal neurological testing.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, the medical evidence fails to show that the Veteran 
currently has a hip disability to account for his complaints 
of pain.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran is competent to attest that he has pain in his 
hips.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he has a current bilateral hip disability related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral hip disability, secondary 
to service-connected spondylolisthesis of the lumbar spine at 
L5-S1 with radiculopathy of the left leg, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


